

General Growth Properties, Inc.
2010 Equity Incentive Plan

NONQUALIFIED STOCK OPTION AWARD AGREEMENT
THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) is made
effective as of the date set forth in the attached summary (the “Date of
Grant”), between General Growth Properties, Inc., a Delaware corporation (the
“Company”) and you, the undersigned recipient (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan (the “Plan”). Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate number of shares of Company common
stock (“Shares”) as of the Date of Grant as reflected in the attached summary.
The Option is intended to be a Nonqualified Stock Option.
2.    Option Price. The purchase price of the Shares subject to the Option shall
be the closing price of a Share on the Date of Grant, as reported by the Wall
Street Journal (the “Option Price”).
3.    Option Term. The term of the Option shall be ten (10) years, commencing on
the Date of Grant (the “Option Term”). The Option shall automatically terminate
upon the expiration of the Option Term, or at such earlier time specified herein
or in the Plan.
4.    Vesting of the Option. Subject to the Participant’s continued service to
the Company through the applicable vesting date and the terms of the Plan, the
Option shall vest in equal installments on each of the first ___ (__)
anniversaries of the Date of Grant, such that ______ percent (__%) of the Option
vests on each such anniversary (each, a “Vesting Date”). At any time, the
portion of the Option which has become vested in accordance with the terms
hereof shall be called the “Vested Portion.”
5.    Termination of Service.
(a)    Termination of Service for Cause. Upon a termination of the Participant’s
service by the Company for Cause, the Option, including the Vested Portion,
shall immediately terminate and be forfeited without consideration.
(b)    Termination of Service due to death, Disability or Retirement. Upon a
termination of the Participant’s service by reason of death, Disability or
Retirement, any unvested portion of the Option shall immediately terminate and
be forfeited without consideration and the Vested Portion shall remain
exercisable until the earlier of (i) three (3) years following such termination
of service and (ii) the expiration of the Option Term.
(c)    Other Terminations of Service. Upon a termination of the Participant’s
service for any reason, other than pursuant to Sections 5(a) and 5(b) above, any
unvested portion of the Option shall immediately terminate and be forfeited
without consideration and the Vested Portion shall remain exercisable until the
earlier of (i) one (1) year following such termination of service and (ii) the
expiration of the Option Term.
6.    Exercise Procedures.
(a)    Notice of Exercise. To the extent exercisable, the Participant or the
Participant’s representative may exercise the Vested Portion or any part thereof
prior to the expiration of the Option Term by giving proper notice to the
Company or its designated vendor, as directed by the Company from time to time
(the “Notice of Exercise”). In the event that such Option is being exercised by
the Participant’s representative, the Notice of Exercise shall be accompanied by
proof (satisfactory to the Company) of such representative’s right to exercise
such Option.
(b)    Method of Exercise. The Participant or the Participant’s representative
shall deliver to the Company, at the time the Notice of Exercise is given,
payment in a form permissible under Section 6.4 of the Plan for the full amount
of the aggregate Option Price for the exercised Option.
(c)    Issuance of Shares. Provided the Company receives a properly completed
and executed Notice of Exercise and payment for the full amount of the aggregate
Option Price, the Company shall promptly cause the Shares underlying the
exercised Option to be issued in the name of the Person exercising the
applicable Option.
7.    Definitions.
“Cause” means, unless otherwise determined by the Committee, (i) conviction or
plea of guilty or no contest to any felony or crime of dishonesty or moral
turpitude, (ii) gross negligence or willful misconduct in the performance of the
Participant’s duties, (iii) drug addiction or habitual intoxication that
adversely effects the Participant’s job performance or the reputation or best
interests of the Company or any Affiliate, (iv) commission of fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or a material
act of dishonesty against the Company or any Affiliate, (v) material breach of
any written employment, non-competition, non-solicitation, confidentiality or
similar agreement with the Company or any Affiliate, (vi) noncompliance with
Company policy or code of conduct, or (vii) willful and deliberate failure in
the performance of the Participant’s duties in any material respect.
“Disability” means permanent and total disability as determined under the
procedures established by the Committee for purposes of the Plan.
“Retirement” means, the Participant’s retirement from active employment (i) as
determined in accordance with provisions of any employment contract with the
Company or any Subsidiary or Affiliate that specifically pertains to retirement
or (ii) at or after age 65 under circumstances that the Committee, in its sole
discretion, may establish.
8.    No Right to Continued Service. The granting of the Option evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
service of such Participant.
9.    Securities Laws/Legend on Certificates. The issuance and delivery of
Shares shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements. The Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem reasonably
advisable, and, if the Shares are certificated, the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
10.    Transferability. Unless otherwise provided by the Committee, the Option
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant other than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. No such permitted transfer of the Option to heirs
or legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof. During the Participant’s lifetime, the Option is
exercisable only by the Participant.
11.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold any applicable withholding taxes in respect of the Option, its exercise
or transfer and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.
12.    Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
13.    Entire Agreement. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
14.    Waiver. No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
15.    Successors and Assigns. The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.
16.    Choice of Law. This Award Agreement shall be governed by the law of the
State of Delaware (regardless of the laws that might otherwise govern under
applicable Delaware principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.
17.    Option Subject to Plan. By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the Plan. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
18.    No Guarantees Regarding Tax Treatment. The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the Option.
The Committee and the Company make no guarantees regarding the tax treatment of
the Option.
19.    Amendment. The Committee may amend or alter this Award Agreement and the
Option granted hereunder at any time, subject to the terms of the Plan.
20.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
21.    Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
*        *        *
IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.
GENERAL GROWTH PROPERTIES, INC.


    
Name:
Title:


Acknowledged as of the
date first written above:






    
PARTICIPANT


